DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock bar must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 33 is objected to because of the following informalities:  
In claim 33, line 7, “by at least by a” should be changed to --by a--.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32, 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 23 and 25 are rejected for reciting the language “can be”.  The phrase “can be” is indefinite because it is susceptible to more than one plausible construction.  It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.  Revision is required to provide clarity to the claim.  
Claims 24-32 are rejected for depending upon a rejected base claim.  
Claim 33 recites the limitation "the spindle" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 34 recites the limitation "the spindle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the spindle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
36 recites the limitation "the spindle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the spindle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the spindle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the spindle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the spindle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23-25, 30-35, 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 20160145928 A1). 
Regarding claim 1, Shimizu teaches a locking device for a motor vehicle, the locking device comprising; an actuating lever (13), a lock (2), a Bowden cable (27) arranged between the actuating lever and the lock, the lock being actuated by the actuating lever and the Bowden cable, and a functional unit (3) that is arranged on the Boden cable and includes an electric drive (31).  
Regarding claim 23, Shimizu teaches an actuator for a motor vehicle having the locking device according to claim 1, the actuator comprising: a housing (33) and a mobile actuator (43) that can be moved in and out of the housing (33) through an opening (inside of 46) and at least one seal (50) enclosing the opening, wherein the opening can be sealed by a ring-shaped sealing cap (48) that encompasses the mobile actuator and interacts with the housing, wherein the mobile actuator (43) can be moved through the sealing cap.  
Regarding claim 24, Shimizu teaches the actuator of claim 23, wherein the seal (50) is fully accommodated in the housing (33).  
Regarding claim 25, Shimizu teaches the actuator according to claim 23, wherein the sealing cap (48) can be connected by a bayonet-type lock bar that interacts with the housing (para 0076).    
Regarding claim 30, Shimizu teaches the actuator according to claim 23, wherein the mobile actuator (43) has a sealing storage (sealed by 49) for the Bowden cable (27).  
Regarding claim 31, Shimizu teaches the actuator of claim 23, wherein a Bowden cable core (27) of a Bowden cable (27; the wire of Shimizu is being interpreted as a solid core Bowden cable) is freely guided through the actuator (guided by 44).  
Regarding claim 32, Shimizu teaches the actuator of claim 23, wherein the housing (33) has a cross-sectional shape which changes along the mobile actuator (fig. 5) wherein a height of the housing continuously increases with respect to the mobile actuator (fig. 5) for forming an inclined lever for supporting a housing cover (32).  
Regarding claim 33, Shimizu teaches the actuator (fig. 5) for a motor vehicle having the locking device according to claim 1, the actuator comprising: a housing (32, 33) having a housing shell (32) and at least one housing cover (33), and an electric drive (31) for moving a movable actuator (44) in and out of the housing (32, 33) wherein the movable actuator is movable by a spindle drive (40), wherein at least one bearing sleeve (35) of the spindle (34) is slidable into a recess of the housing (recesses of housing shown in fig. 5).  
Regarding claim 34, Shimizu teaches the actuator according to claim 33, wherein the spindle (34) has two bearing sleeves (35, 38) in the housing.  
Regarding claim 35, Shimizu teaches the actuator according to claim 33, wherein the at least one bearing sleeve (35) is attachable to the spindle in a torsion-resistant manner (slides over spindle to resist torsion from the spindle).
Regarding claim 38, Shimizu teaches the actuator according to claim 33, wherein the at least one bearing sleeve (38) has at least a tapering diameter (fig. 5).  
Regarding claim 39, Shimizu teaches the actuator according to claim 33, wherein the at least one bearing sleeve (38) tapers in diameter (fig. 5) in an axial direction of the spindle (34) towards a contact area of the spindle in the housing (fig. 5).  
Regarding claim 40, Shimizu teaches the actuator according to claim 33 wherein the at least one bearing sleeve (38) is formed from a first cylindrical area (first area which contacts the spindle) across the spindle and a second area that tapers in diameter (opposite side which has a greater diameter and tapers).  
Regarding claim 41, Shimizu teaches the actuator according to claim 33, wherein the spindle (34) and the atleast one bearing sleeve (35) have a passage opening for a Bowden cable core (end of spindle has an opening for the Bowden cable connection and the bearing sleeve slides over top of the Bowden cable).    
Regarding claim 42, Shimizu teaches the actuator according to claim 33 further comprising a spindle drive (40) wherein the spindle reaches a final mounting position when a contact area of the spindle reaches an axial end of the recess (fig. 6 shows spindle in mounting position which corresponds to the end of the recess of 32).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20160145928 A1) in view of Hidaka (CN 101042176 A).
	Regarding claim 26, Shimizu teaches the actuator of claim 23, however fails to teach wherein the mobile actuator has a ring nut to accommodate a sealant. 
	Hidaka teaches a similar actuator wherein the mobile actuator (13) has a ring nut (recess where 42 connects to 13) to accommodate a sealant (42).   
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Shimizu and Hidaka to incorporate a sealant to connect to the mobile actuator and the sealing cap in order to seal the mobile actuator moving in and out of the housing.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 27, Shimizu teaches the actuator of claim 23, Hidaka further teaches wherein the sealing cap (39) has a ring nut (recess where 42 connects to 39) to accommodate a sealant (42).  
Regarding claim 28, Shimizu in view of Hidaka teach the actuator of claim 23, Hidaka further teaches comprising a sealant (42), wherein the sealant is arranged in at least one accommodation area of the mobile actuator and/or the sealing cap (connects to mobile actuator and sealing cap), wherein the sealant is formed to follow a movement of the mobile actuator (fig. 2).  
Regarding claim 29, Shimizu in view of Hidaka teach the actuator of claim 28, Hidaka further teaches wherein the sealant (42) is a bellows.  
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20160145928 A1) in view of Gottschald (DE 202015106323 U1).
Regarding claim 36, Shimizu teaches the actuator according to claim 33, however fails to teach wherein the at least one bearing sleeve is made of a material that has a higher strength than a material of the spindle and/or a material of the housing.  
Gottschald teaches a similar actuator utilizing a spindle drive wherein the bearing sleeve (11, 12) utilizes a material that has a higher strength than a material of the housing (14, made of plastic).  
It would have been obvious to combine the teachings of Gottschald with the teachings of Shimizu to incorporate a higher strength material for the bearing sleeve than the housing in order to keep the weight of the overall actuator down but still providing strength to the parts that need it as identified by Gottschald.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 37, Shimizu teaches the actuator according to claim 33, however does not teach wherein the at least one bearing sleeve is formed from a metallic material.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675